Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 103, Applicant’s argue “a human surgeon is outside of the broadest reasonable interpretation of “device” as recited in Claim 17 and that a surgeon’s organic body parts are not within the broadest reasonable interpretation of a base or arm of a device as claimed. As stated in MPEP §2111:
The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)

First, the ordinary and customary meaning of the term “device” refers to a piece of equipment, gadget, tool, thing, instrument, appliance, machine, etc., not to a human person. Second, the term “device” is used throughout the specification and drawings with that plain and ordinary meaning. For example, FIG. 2A is described as “a perspective view of. . . a . . . device . . .” and shows a physical/mechanical unit of equipment, not a human. As another example, FIG. 2C shows a user 160 in dashed 
Examiner’s position is that the term “device” is a generic appellation for an object (see web thesaurus), wherein an object can be a human (see web dictionary; also see Ni et al. US 2016/0153777, paragraph 0019, lines 13-14; Tadano US 2016/0124022, paragraph 0079, lines 8-9; Kurasawa et al. US 2016/0097676, line 13). A human and a robotic device each is a physical entity to carry out instructions (see Venkatesha US 2016/0155097, paragraph 0026, lines 14-18). According to prior references Sukovic (WO 2005/013841) and Salisbury, Jr. et al. (US 6,522,906), a human surgeon and a robotic device are physical entities that carry out instructions to perform surgeries (Abstracts). Thus, “a human surgeon” is within the broadest reasonable interpretation of “device”.
Applicants further argue “Sukovic does not disclose “a ... device comprising: a base; a ... arm extending from the base and having a distal end configured to be coupled to a tool.””
Examiner’s position is that this argument is based on the premise that a human surgeon is outside the broadest reasonable interpretation of a “device”. As discussed above, “a human surgeon” is within the broadest reasonable interpretation of “device”. Accordingly, Sukovic discloses “a ... device (surgeon, Fig. 1) comprising: a base (surgeon’s body, Fig. 1); a ... arm (arm of surgeon) extending from the base (Fig. 1) and having a distal end (end of arm, Fig. 1) configured to be coupled to a tool (14) (Fig. 1).”

Examiner’s position is that Sukovic discloses a surgeon standing in an upright position while holding a surgical instrument (14) to perform surgery on a patient (20) (Fig. 1). During a surgical procedure, movement of a surgeon’s hand is required to move the surgical instrument (14) to perform the surgery (page 3, lines 24-25), while the surgeon’s body can remain still in the upright position (see Fig. 1). Accordingly, the locators 16’s (16’s attached to 26 and 16’s attached to 44) are in a fixed relation to the surgeon’s still upright body during the surgical procedure. However, it is also understood that the locators 16’s may not be in a fixed relation to the surgeon’s body before or after the surgical procedure (the surgeon may move his or her body before or after the surgical procedure). This teaching is consistent with the instant invention 
  Applicants further argue “[b[ecause Sukovic does not disclose a first marker coupled in fixed relation to the base, it follows that Sukovic does not disclose “collect first data indicative of a position of the first marker.” That is, even if Sukovic discloses tracking the locators 16, none of the locators 16 correspond to the claimed “first marker,” such that Sukovic logically cannot disclose “collect first data indicative of a position of the first marker.” Sukovic does not disclose tracking the surgeon’s body (e.g., the surgeon’s torso or legs).”
Examiner’s position is that Sukovic discloses “[t]he tracking system 12 determines the position and orientation of the surgical instruments 14 based upon the locators 16” (page 3, lines 24-25). The locators 16 include locators 16 that are located on surgical instruments 14, and also include locators that are located on x-ray source 26 and fluoroscope 44 (Fig. 1). The locators 16 are needed to show the location of the surgical instrument relative to the 3D model of the area and the patient (see page 3, lines 24-31). The locators 16 on x-ray source 26 and fluoroscope 44 are coupled in fixed relation with the base (body), as discussed above. Accordingly, Sukovic discloses “collect first data indicative of a position of the first marker”. It is noted that whether or not Sukovic discloses tracking the surgeon’s body is irrelevant to the claims.

Examiner’s position is that Sukovic discloses “first data indicative of a position of the first marker,” as discussed above. Accordingly, Sukovic discloses calculations based on such data (page 3, lines 24-31).
Applicants further argue “the Examiner cites page 3, lines 24-31 of Sukovic, which states that “The tracking system 12 determines the position and orientation of the surgical instruments 14 based upon the locators 16.” As shown in FIG. 1 of Sukovic, the relevant locators 16 are mounted directly on the surgical instrument 14. So, Sukovic can track the tool using the locators 16 mounted directly thereon, and has no need (or ability) to calculate a position of the tool relative to the anatomical feature based on first data indicative of a position of a first marker coupled in fixed relation to a base.”
Examiner’s position is that the relevant locators 16 are not only mounted directly on the surgical instrument 14, they are also mounted on x-ray source 26 and fluoroscope 44 (Fig. 1) to show the location of the surgical instrument relative to the 3D model of the area and patient (page 3, lines 24-31), as discussed above. Sukovic further discloses “[t]he tracking system 12 also determines the position and orientation of the patient 20 with the locators 16” (page 3, lines 25-26). As discussed above, the locators 16 on x-ray source 26 and fluoroscope 44 are in fixed relation to the base. They are also in fixed relation to the patient (20) (Fig. 1). Accordingly, Sukovic discloses 
Applicants further argue “Salsbury was not cited with regards to, and does not appear to disclose, “a first marker coupled in fixed relation to the base,” “collect first data indicative of a position of the first marker,” or “perform one or more coordinate transformations to calculate a position of the tool relative to the anatomical feature based on the first data and the second data” as recited in Claim 17 or similar features of Claim 27. Claims 17 and 27 are therefore patentable over Sukovic and Salsbury.”
Examiner’s position is that the primary reference Sukovic discloses “a first marker coupled in fixed relation to the base,” “collect first data indicative of a position of the first marker,” or “perform one or more coordinate transformations to calculate a position of the tool relative to the anatomical feature based on the first data and the second data” as recited in Claim 17 or similar features of Claim 27, as discussed above.
Applicants further argue “applicant disagrees that the general teaching of a robotic arm in Salisbury would have made it obvious for one skilled in the art to replace the human surgeon of Sukovic with a robotic arm “for the purpose of performing precise automated procedures.” For example, Applicant submits that a human surgeon has skills and expertise which would not achieved by simply swapping out the human surgeon of Suikovic for a robotic arm. One skilled in the art would have recognized many technical barriers to the combination suggested by the Examiner.”
Examiner’s position is that the general teaching of replacing the human surgeon of Sukovic with a robotic arm is not suggested by the prior office action. Instead, the prior office action suggests that it would have been obvious to provide “provide Sukovic the surgeon of Sukovic et al. with a robotic arm, as suggested by Salisbury, Jr. et al.. Salisbury, Jr. et al. discloses a surgical system (10) that includes a robotic arm (26) that can be controlled by a surgeon via a control station (12) at a surgical site (column 5, line 66 – column 6, line 12; Fig. 1) for performing precise automated surgical procedures (column 3, lines 35-38).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862